     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 1 of 26 Page ID #:237



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
4    DAVID T. RYAN (Cal Bar No. 295785)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0552/4491
          Facsimile: (213) 894-2979
8         E-mail:     reema.el-amamy@usdoj.gov
                      david.ryan@usdoj.gov
9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                No. CR 19-313-SVW
14
                Plaintiff,
15                                            GOVERNMENT’S MOTION IN LIMINE TO
                      v.                      PRECLUDE AN ENTRAPMENT DEFENSE
16
     MARK STEVEN DOMINGO,
17
                Defendant.
18

19

20

21        Plaintiff United States of America, by and through its counsel
22   of record, the United States Attorney for the Central District of
23   California and Assistant United States Attorneys Reema M. El-Amamy
24   and David T. Ryan, hereby files its Motion in limine to Preclude An
25   Entrapment Defense (the “Motion”).
26   //
27   //
28   //
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 2 of 26 Page ID #:238



1         This Motion is based on the attached memorandum of points and

2    authorities, the files and records in this case, and any further

3    evidence or argument the Court may allow.

4     Dated: June 1, 2020                 Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          CHRISTOPHER D. GRIGG
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8

9                                               /s/
                                          REEMA M. EL-AMAMY
10                                        DAVID T. RYAN
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 3 of 26 Page ID #:239



1                                  TABLE OF CONTENTS
2    TABLE OF AUTHORITIES................................................i

3    MEMORANDUM OF POINTS AND AUTHORITIES................................1

4    I.    INTRODUCTION...................................................1

5    II.   STATEMENT OF FACTS.............................................2

6          A.   February 2017-March 2019: Defendant Expresses Support
                for ISIS and Desire to Commit Attacks in the United
7               States....................................................2

8          B.   March-April 2019: Defendant Writes to Associates and
                the OCE About His Desire to Engage in Violent Jihad.......4
9
           C.   March-April 2019: Defendant Meets With the CHS to Plan
10              Terrorist Attacks and Attempts to Recruit an Associate....7

11         D.   April 22-26, 2019: Defendant Works with the UCE and
                CHS to Build IEDs to Use in Terrorist Attack.............11
12
     III. DEFENDANT MUST PROFFER FACTS ESTABLISHING A PRIMA FACIE
13        SHOWING OF ENTRAPMENT IN ORDER TO PRESENT AN ENTRAPMENT
          DEFENSE AT TRIAL..............................................13
14
     IV.   DEFENDANT CANNOT ESTABLISH A PRIMA FACIE CASE THAT HE WAS
15         INDUCED TO COMMIT THE CHARGED CRIMES..........................15

16   V.    DEFENDANT CANNOT ESTABLISH A PRIMA FACIE CASE THAT HE WAS
           NOT PREDISPOSED TO COMMIT THE CHARGED CRIMES..................18
17
     VI.   IF DEFENDANT IS PERMITTED TO PRESENT AN ENTRAPMENT DEFENSE,
18         THE GOVERNMENT SHOULD BE PERMITTED TO REBUT THE DEFENSE
           WITH EVIDENCE OF DEFENDANT’S PREDISPOSITION...................20
19
     VII. CONCLUSION....................................................21
20

21

22

23

24

25

26

27

28

                                             i
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 4 of 26 Page ID #:240



1                                TABLE OF AUTHORITIES
2    CASES
3    United States v. Al Kassar,
4      660 F.3d 108 (2d Cir. 2011) ...................................... 21
5    United States v. Arellano-Rivera,
6      244 F.3d 1119 (9th Cir. 2001) .................................... 13
7    United States v. Bailey,
8      444 U.S. 394 (1980) .............................................. 14
9    United States v. Busby,
10     780 F.2d 804 (9th Cir. 1986) ..................................... 18
11   United States v. Cutler,
12     806 F.2d 933 (9th Cir. 1986) ..................................... 21
13   United States v. Davis,
14     36 F.3d 1424 (9th Cir. 1994) ..................................... 18
15   United States v. Dorrell,
16     758 F.2d 427 (9th Cir. 1985) ..................................... 14
17   United States v. Gurolla,
18     333 F.3d 944 (9th Cir. 2003) ..................................... 13
19   United States v. Moreno,
20     102 F.3d 994 (9th Cir. 1996) ..................................... 14
21   United States v. Poehlman,
22     217 F.3d 692 (9th Cir. 2000) ..................................... 15
23   United States v. Reynoso-Ulloa,
24     548 F.2d 1329 (9th Cir. 1977) ................................ 15, 18
25   United States v. Simas,
26     937 F.2d 459 (9th Cir. 1991) ................................. 15, 18
27   United States v. Smith,
28     924 F.2d 889 (9th Cir. 1991) ..................................... 18
                                             i
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 5 of 26 Page ID #:241



1    United States v. Sotelo-Murillo,
2      887 F.2d 176 (9th Cir. 1989) ..................................... 14
3    United States v. Thickstun,
4      110 F.3d 1394, (9th Cir. 1997) ................................... 21
5    United States v. Wolf,
6      691 Fed. Appx. 438 (9th Cir. May 24, 2017) ....................... 21
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            ii
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 6 of 26 Page ID #:242



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         In March and April 2019, after writing for more than a year

4    about his support for the Islamic State of Iraq and al-Sham (“ISIS”),

5    his hatred of the United States, and his desire to carry out mass-

6    casualty attacks in the United States, defendant Mark Steven Domingo

7    (“defendant”) planned and took steps to manufacture and use a weapon

8    of mass destruction to commit mass murder.         Defendant attempted to

9    commit this terrorist attack with two people whom he believed were

10   collaborators, but who were in fact a confidential human source

11   (“CHS”) and undercover officer (“UCE”) working for the FBI.

12        Defendant has provided notice that he intends to present an

13   entrapment defense at trial.       To present this affirmative defense to

14   the jury, it is defendant’s burden prior to trial to make an offer of

15   proof that is sufficient as a matter of law to support the defense.

16   He cannot do so here.     Defendant’s extensive writings for nearly two

17   years before this investigation began regarding his support for ISIS,

18   his hatred of the United States, and his desire to commit mass-

19   casualty attacks in the United States, demonstrate his predisposition

20   to commit the charged crimes.       Furthermore, defendant’s recorded

21   communications with the CHS and UCE in this case demonstrate the lack

22   of inducement.    Defendant led the planning for the attack from start

23   to finish.    He selected the rally as the target.        He bought materials

24   for the bombs.    He told the UCE to build the bombs.        He dictated each

25   person’s role in carrying out the attack.         And he led a final

26   surveillance mission to decide where to place the bombs to kill the

27   most people.    In light of this evidence of predisposition and lack of

28
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 7 of 26 Page ID #:243



1    inducement, defendant cannot make a sufficient offer of proof to

2    warrant presentation of an entrapment defense at trial.

3          To the extent defendant is permitted to present an entrapment

4    defense, the government should be permitted to rebut that defense by

5    presenting evidence of defendant’s predisposition to commit the

6    charged crimes, including his statements regarding his support for

7    ISIS, his support for violent Jihad, and his desire to commit mass-

8    casualty attacks in the United States.

9    II.   STATEMENT OF FACTS
10         A.     May 2017-March 2019: Defendant Expresses Support for ISIS
                  and Desire to Commit Attacks in the United States
11
           As early as May 2017 – nearly two years before he ever met the
12
     CHS or UCE – defendant began posting ISIS propaganda online,
13
     expressing his desire to commit violent Jihad in the United States,
14
     and seeking collaborators to join him.
15
           For example, between May 2017 and March 2019, defendant
16
     exchanged numerous private Facebook messages with an associate, J.B.,
17
     regarding his support for ISIS, hatred of Jews, and desire to commit
18
     mass-casualty attacks.      On May 22, 2017, J.B. sent defendant a
19
     private message with the text, “It was the kikes 1 all along . . .
20
     Straight to the oven.”      Defendant replied, “to be fair, they must be
21
     given the chance to convert to islam lol.         Now if they refuse ALLAH
22
     HU AKBAR!!!!!!”     On June 4, 2017, J.B. sent defendant an article
23
     about French forces destroying an ISIS fighter attempting to detonate
24
     a car bomb, and defendant replied, “sucks that man didn’t reach his
25
     target . . . I watch isis videos . . . they do these interviews with
26
     those drivers     . . . like last words n shit.”      Defendant then sent
27

28
           1   “Kikes” is a derogatory term for Jews.
                                           2
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 8 of 26 Page ID #:244



1    J.B. two ISIS propaganda videos, and said that the “second one has

2    beheadings . . . they cut em off fast as fuq.”          The next day,

3    defendant followed up with J.B., “u watch anymore isis propaganda?”

4    J.B. said no, shared a video of ISIS fighters in the Philippines, and

5    wrote that ISIS was “having fun in the Philippines it looks like.”

6    Defendant replied, “having all the fun without me :/”

7         On June 16, 2017, defendant wrote to J.B., “why haven’t you

8    burned down a church yet?”      J.B. replied, “Risk:Reward ratio . . .

9    not worth it.”    Defendant replied, “pussy lol.”        J.B. replied,

10   “Burning 1 church wouldn’t do jack shit in theory . . . They will

11   just go to the next church down the street.         If you want to

12   traumatize their beliefs you might have to burn down a few dozen

13   local churches.    Sounds like a lot of work and very little reward.”

14   Defendant replied, “sounds like a job for allahs mujahedeen.” 2

15        On March 21, 2019, defendant sent J.B. a picture of ISIS

16   fighters charging forward on a battlefield, and the word, “baqqiyah,”

17   which is an Arabic term for “everlasting” or “it shall remain,” and

18   which is commonly used by ISIS supporters to project strength despite

19   the group’s territorial losses.       Defendant wrote that he hoped St.

20   Peter’s basilica “will go thru the same thing.”          J.B. responded,

21   “Most likely, but I don’t really care for all that.          Let’s just get

22   rid of all the kikes for now.”       Defendant replied, “agreed.       We’ll

23   start off venture blvd.” 3     J.B. replied, “Lawl more like Beverly.

24   Jews everywhere there.”

25

26        2 “Allah” is Arabic for God, and “mujahedeen” is Arabic for
     those engaged in Jihad.
27
          3 “Venture blvd” appears to be a misspelled reference to Ventura
28   Boulevard, a major thoroughfare in the San Fernando Valley where
     defendant lived, north of Los Angeles.
                                        3
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 9 of 26 Page ID #:245



1         Beginning in at least January 2019, defendant also participated

2    in several invite-only online chatrooms along with other supporters

3    of violent Jihadi groups and expressed his support for ISIS and his

4    desire to commit violent attacks.       For example, on January 3, 2019,

5    defendant wrote in one chatroom about recent violence in the city of

6    Idlib, Syria and ISIS’s loss of territory, and stated, “I just want

7    dawla 4 back . . . I want to see that map black again.         I still

8    remember when the caliphate was stron[g].”         On March 3, 2019,

9    defendant wrote about conducting a mass attack similar to the October

10   1, 2017 shooting in Las Vegas, Nevada which killed 59 people,

11   stating, “America needs another vegas event [. . .] something to kick

12   off civil unrest [. . .] and its not about winning the civil war its

13   about weakening America giving them a taste of the terror they gladly

14   spread all over the world.”      On March 7, 2019, defendant wrote in an

15   online chatroom that he was looking forward to the collapse of the

16   United States, which would provide “a chance for a conquest . . . to

17   spread the deen.” 5    On March 14, 2019, after a shooting at two

18   Mosques in Christchurch New Zealand, defendant wrote, “there were

19   mosque shootings in new Zealand . . . there must[]be retribution.”

20        B.    March-April 2019: Defendant Writes to Associates and the
                OCE About His Desire to Engage in Violent Jihad
21

22        On March 15, 2019, the OCE saw and captured defendant’s posts in

23   the invite-only chatroom about the shootings in New Zealand, and

24   initiated a direct conversation with defendant on the same online

25

26        4 “Dawla Islamiyyah” is Arabic for “Islamic State” and the word
     “Dawla” standing alone is often used as shorthand to refer to the
27   Islamic State, or ISIS.
28        5 The “deen” is an Arabic word referring to one’s faith or
     religion.
                                        4
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 10 of 26 Page ID #:246



1    platform.    Defendant wrote to the OCE that he was “enraged” and

2    “these fuckers do need to bleed [. . .] one way or another.”            The OCE

3    cautioned that police would be ready the next day, and a response

4    would require planning.      In discussing with the OCE how many people

5    defendant would like to kill, defendant wrote, “Was thinking more

6    like a group theres a bunch of jews around this one street not a lot

7    of parking so theyre forced to find parking and walk to the

8    synagogue.”    Defendant wrote that the synagogue had surveillance

9    cameras, but he did not care about “getting caught” because “some

10   things are worth more.”

11         Over the next month, as defendant planned his terrorist attack,

12   the OCE captured more messages that defendant sent to the OCE and

13   posted in online chatrooms in which defendant shared ISIS propaganda

14   videos and photographs, and wrote about his desire to kill Americans,

15   to take over America and impose Islamic law, and to die a martyr.

16   For example, on March 20, 2019, defendant told the OCE that Muslims

17   were taking over the United Kingdom “block by block” and “if our bros

18   had weapons the [United Kingdom] [would] be done.”           The OCE asked,

19   “do you think we can do that here?”         Defendant replied, “yep.      US

20   mil[itary] is overrated . . . we’ll have to start out in an urban

21   setting . . . turn this place like damascus.”          On March 21, 2019,

22   defendant exchanged messages with a Jihadi fighter in the Philippines

23   regarding the fighting in that country.         Defendant suggested

24   assassinating a government official in the Philippines, writing,

25   “catch him in transit on the road . . . take out the lead and rear

26   columns then move in for the slaughter.”         Defendant wrote, “do you

27   take part in the raids urself?       Sounds fun.”     The fighter shared

28

                                             5
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 11 of 26 Page ID #:247



1    pictures of his guns and bragged about killing “kuffar.” 6           Defendant

2    replied, “your an inspiration . . . I have to follow ur example.”

3          On March 22, 2019, defendant sent the OCE an ISIS propaganda

4    video and wrote, “Im jus[t] impatient for the slaughter I guess.”

5    The next day, defendant wrote to the OCE that instead of conducting a

6    large-scale attack, he might first murder one person, explaining that

7    ”murders around here go unsolved all the time . . . a brutal murder

8    will be enough if its [d]one harshly enough . . . we’ll see.”

9          On April 11, 2019, a member of the invite-only online chatroom

10   wrote that ISIS had “launched a massive global military campaign” and

11   is “set to win long term if its enemies continue to proceed with no

12   coherent strategy.”      Defendant wrote that he wanted to “just be a

13   martyr already,” and that he was “impatient now for war.”            Defendant

14   wrote that there was “tension in the air in usa . . . the country is

15   on the verge of mass riots.”

16         The next day, defendant wrote to the OCE, “I want to slaughter

17   kaffirs.”    Defendant said that in an ISIS propaganda video he had

18   recently sent the OCE, he liked “how much training they did before

19   trying to kill,” but “I kinda wanna jus quit and kill.”            The OCE

20   wrote, “what about ur grandma? And ur cat?”          Defendant replied, “both

21   are in my lords hands.”

22         On April 21, 2019, defendant posted a celebratory message in an

23   invite-only chatroom regarding ISIS capturing territory in Syria.               A

24   participant asked, “how on earth can you support the killing of

25   civilians???”     Defendant replied, “kaffir blood is kaffir blood.”

26   When others wrote that killing children was improper, defendant

27

28         6“Kuffar,” also spelled below as “Kaffir,” is an Arabic term
     for “infidels,” or those who do not believe in Islam.
                                        6
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 12 of 26 Page ID #:248



1    wrote, “those male children will grow to be enemies.”           A participant

2    asked, “how are you achieving anything by killing civilians,” and

3    defendant replied, “settling the debt of Christchurch.”

4           C.      March-April 2019: Defendant Meets With the CHS to Plan
                    Terrorist Attacks and Attempts to Recruit an Associate
5

6           On March 16, 2019, after defendant posted in the online chatroom

7    about his desire to seek retribution for the shootings in

8    Christchurch, New Zealand, the CHS, who also had an account in the

9    chatroom, sent defendant a message to ask how he was feeling.

10   Defendant responded that he was “still mad [. . .] even more so [. .

11   .] since I watched the vid,” referring to the video of the New

12   Zealand shooting.       Over the next month, defendant met with the CHS

13   several times and made plans to conduct a string of terror attacks.

14          Before their first meeting, defendant wrote to another associate

15   online, R.Y., and said R.Y. should join the meeting, but R.Y. replied

16   that he was not in Los Angeles.        Defendant asked R.Y., regarding the

17   invite-only chatroom, “do u suspect anyone here in the server to be

18   fed?       Or r u confident we’re all true in our belief[?]”       R.Y. assured

19   defendant that “everyone in it is invited by the trusted [people]

20   also we purge inactives from time to time.”

21          On March 18, 2019, defendant met the CHS and discussed the

22   tactics used by ISIS and al-Qa’ida to conduct attacks.           The CHS said

23   al-Qa’ida was “not doing anything,” and defendant replied, “Well,

24   they’ll, they’ll plant IEDs.” 7      Defendant said he preferred ISIS to

25   al-Qa’ida because ISIS’s leader Abu Bakr al-Baghdadi “took the direct

26   stance [. . .] victory or martyrdom.”         Defendant pointed out possible

27

28          7
            “IEDs” is a commonly used abbreviation for “Improved Explosive
     Devices.”
                                        7
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 13 of 26 Page ID #:249



1    targets for attacks, including police cars, churches, a National

2    Guard Armory, and a street where defendant said Jews congregated on

3    Saturdays.    The CHS said if defendant acted without planning, he

4    would get caught, and defendant replied “Martyrdom, bro.”            The CHS

5    said, “It’s better not to get caught.”         Defendant replied, “Better

6    not to be taken alive.      But [. . .] I have many magazines.”

7    Defendant said he had nine “AK magazines,” five of which were loaded,

8    and described his guns.      Later, the CHS said he knew someone who

9    “used to make IEDs,” and defendant replied, “That’s even better.”

10         On March 19, 2019, defendant wrote to R.Y. online, “I kinda want

11   to get some other muslims here to get together w[ith] me [and] [the

12   CHS] but I kinda fel iffy cuz snitches.”

13         On March 22, 2019, defendant met again with the CHS to discuss

14   plans for an attack.      Defendant told the CHS how he had modified one

15   of his AK-47 assault style rifles to be fired more easily from inside

16   a car during a drive-by shooting.        The CHS said that defendant had

17   just converted to Islam and was “so pure,” and said, “you don’t need

18   to, like you don’t have to do this.         You know that, right?”

19   Defendant responded by pointing to a police car and saying that

20   police cars have bulletproof windows but sometimes roll them down.

21         On April 3, 2019, defendant met again with the CHS.           Defendant

22   said that placing an IED on a freeway “would do damage. [. . .]             An

23   IED, like the ones in Iraq [. . .] blows up on the freeway, hundreds

24   and maybe thousands of US citizens injured.”          The CHS asked, “And

25   then what?”    Defendant replied, “Then the fun starts.”         Defendant

26   said, “a dead police that will get, like, that will get like the

27   police riled up.     But I need you bro, just the one IED that’s going

28   to stir up the hornet’s nest, bro.”         Defendant said his plan was to

                                             8
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 14 of 26 Page ID #:250



1    “go in fast” and “kill enemies here and there, then we flee.”

2    Defendant said if they caused “small casualties here and there,” that

3    would “put the stress” on America and lead to martial law.            Defendant

4    said that although the hit-and-run strategy was more like al-Qa’ida

5    and less like ISIS, they lacked the manpower to succeed in an ISIS-

6    style sustained battle.      Defendant expressed his support for ISIS and

7    said if ISIS “came here,” he would swear allegiance to ISIS.

8          Later in that meeting, the CHS said police in Europe had caught

9    a Turkish man who killed three people in the Netherlands.            Defendant

10   said the Netherlands is small and crowded, and “he probably didn’t

11   plan it right.”     The CHS said, “you have to be patient.”         Defendant

12   replied, “Oh I know but you know, I want to do it.”           The CHS replied

13   “Show me how you want to do, show me.”         Defendant drew a diagram and

14   explained how he could attack police officers.          Defendant then said

15   they were talking about committing serious crimes, and “you can’t

16   expect to do these kind of things and remain anonymous forever [. .

17   .]   At some point, they’re gonna know and you gotta be a man and you

18   gotta stand your ground.”       The CHS said they could get caught, and

19   defendant replied, “then we’re gonna die shahid.” 8

20         On April 5, 2019, defendant wrote to R.Y. and proposed that R.Y.

21   could “try to meet me in usa?       Or perhaps near the border . . . it

22   cud be possible to bring [the CHS] and maybe even [the OCE] with me

23   since were all in Southern California.”         R.Y. raised suspicions that

24   the OCE was an informant, and defendant wrote that he would “try to

25   meet up with [the OCE] one day just for clarification.”            Defendant

26   then wrote to R.Y. that he was “still mad” about the Christchurch

27

28
           8   “Shahid” is an Arabic term for “martyr.”
                                           9
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 15 of 26 Page ID #:251



1    shooting, but that the CHS “advises to be patient for now.”

2    Defendant continued, “I agree to a point, we really shud wait til we

3    have more brothers here.      I hate being patient [to be honest].”

4          On April 12, 2019, defendant wrote to R.Y. that he had been

5    fighting with his aunt because she did not like Islam, and “its

6    getting to the point I want her blood.”         R.Y. wrote, “if u decide to

7    rush towards the afterlife let me join u.”         Defendant replied, “lol u

8    n [the CHS].    Yea but he advised [restraint].        Im the one ready u

9    know.”

10         On April 19, 2019, defendant met the CHS again.          Defendant

11   arrived wearing camouflage pants and holding a backpack containing an

12   AK-47 style rifle partially covered by what appeared to be a shirt.

13   When the CHS expressed surprise that he had brought the rifle,

14   defendant replied “if we’re going to commence fighting, jihad, yeah,

15   . . . you gotta remain.”      Defendant later said he brought the gun

16   because “I just wanted to show you that I’m serious.”

17         During their meeting, the CHS asked if defendant wanted the CHS

18   to reach out to an associate who could make IEDs.           Defendant said

19   yes, and directed the CHS to have the associate write down

20   instructions so defendant could buy the ingredients “little by

21   little” from different home improvement stores “so it’s not

22   suspicious.”    Defendant then brought up an upcoming rally on April

23   28, 2019 in Long Beach organized by a “white nationalist” group.

24   Defendant said if they could get an IED in time, “we can detonate it

25   in a crowd.    Which would be perfect. . . .       Even a small IED would do

26   damage in a crowd. . . . The human body is very easy to break . . . a

27   big IED just in a backpack, in a crowd?         You’re looking at least 20

28   people dead, maybe, maybe 30 people injured.”          The CHS asked, “are

                                            10
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 16 of 26 Page ID #:252



1    you sure you want to do this, I am serious are you serious?”

2    Defendant replied, “I am serious, I want to do the IED route.”

3          D.    April 22-26, 2019: Defendant Works with the UCE and CHS to
                 Build IEDs to Use in Terrorist Attack
4

5          On April 22, 2019, the CHS wrote to defendant that the associate

6    was willing to help them build an IED the next day if they bought the

7    materials that night.      Defendant agreed to buy Christmas lights and

8    nails to use as shrapnel inside the IED.         Defendant then went to home

9    improvement stores and bought several hundred three-and-a-half inch

10   and longer nails.

11         On April 23, 2019, defendant met with the CHS and showed the CHS

12   the nails he had purchased for the IED.         Defendant said he chose the

13   specific nails because they were long enough to penetrate the human

14   body and puncture internal organs.          The CHS told defendant that they

15   “don’t have to do this.”      Defendant said that the event in Long Beach

16   may be cancelled, and proposed attacking a different “White

17   Nationalist” rally in Huntington Beach, California, on Saturday,

18   April 27, 2019.     Defendant said the Huntington Beach rally would be

19   on the beach, which may make it more difficult to kill as many people

20   because it was a wide open space.        Defendant said the Santa Monica

21   Pier would provide a better space for an attack, particularly during

22   the summer when it was crowded, because it was a more enclosed space

23   and people would not be able to escape from a blast.           Defendant said

24   that detonating an IED with a timer on the Santa Monica Pier would

25   cause a lot of casualties.

26          Shortly thereafter, the UCE arrived, and defendant showed the

27   UCE the nails he had bought for the bombs and told the UCE he would

28   buy more parts if the UCE needed them.         Defendant said they should

                                            11
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 17 of 26 Page ID #:253



1    consider delaying the attack because he wanted to finish reading the

2    Quran and experience Ramadan, which would be starting on May 5, 2019.

3    The UCE said they should all agree they would not pressure each

4    other.   Defendant told the UCE and CHS that he would let them know in

5    a few days whether they would proceed with the attack in Long Beach,

6    and the UCE should wait to complete the bombs until receiving

7    confirmation from defendant.       Defendant said that when he was ready

8    to proceed, he would send the UCE a message with a photograph which

9    would be the “go ahead” for the attack.

10         On April 24, 2019, defendant spoke to the CHS online and said he

11   was concerned about rushing the UCE to complete the bombs in time for

12   the Long Beach rally.      The CHS said the CHS was ready to go forward

13   with the attack, and defendant said he knew it was “gonna be big,”

14   and “Let’s just sleep on it.       If we’re still as motivated, we’ll give

15   the go-ahead.     I’ll give the go-ahead.”

16         On April 25, 2019, defendant sent the UCE the “go ahead”

17   message, and the UCE replied, “Okay I hear and obey.”           The UCE said

18   he would have the IEDs ready by the next morning.           The next evening,

19   April 26, 2019, defendant met with the UCE and CHS, inspected what he

20   believed were completed IEDs, practiced operating the remote

21   detonators, and drove to the location for the upcoming rally to

22   identify how they would enter the rally, where they would detonate

23   the IEDs in order to kill the most people, and how they would escape.

24   Defendant said if they survived the attack, they could conduct

25   further attacks against multiple locations.          Defendant then explained

26   the purpose of the attacks, saying “it’s designed to cause fear and

27   terror through the capital yeah.        But this is also because, I mean

28   you feel it, the tension in the air, left and right . . . there’s a

                                            12
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 18 of 26 Page ID #:254



1    civil war brewing bro.      A divided America. . . .      It’s not just for

2    the movement but just for the world in general, bro.”           Defendant

3    continued, “All around the world America goes on sticking its fucking

4    cock in everyone’s fucking business.        Now, divided America! . . . I’m

5    banking on a lot of the US fleets, the Navy, that are constantly

6    patrolling to have a strike for us anywhere in the world, they will

7    be forced to duck back here, and, you know, martial law, to bring

8    back order.    Because it’s common sense right?        Why patrol the world

9    when your own house is on fire?”        Defendant explained that provoking

10   civil war in the United States and causing the US military to impose

11   martial law would “give[] our brothers around the world, the

12   Mujahideen, a little stress off their back. . . .           If we can cause

13   enough civil tension here and bring back the US troops, they all come

14   back here and give our brothers a little more time to fight.”

15         After surveilling the location for the attack, defendant

16   returned with the UCE and CHS to their meeting location.            Defendant

17   then carried one of the IEDs out of the location to put into the UC’s

18   vehicle, at which point he was arrested by the FBI.           Later that

19   night, in a recorded, Mirandized interview, defendant told FBI agents

20   that he chose to commit the attack to “bring terror and fear to the

21   infidel” and “stand up” for the global Sunni Muslim community.

22   III. DEFENDANT MUST PROFFER FACTS ESTABLISHING A PRIMA FACIE SHOWING
          OF ENTRAPMENT IN ORDER TO PRESENT AN ENTRAPMENT DEFENSE AT TRIAL
23

24         “A district court may require a defendant to submit a pretrial

25   offer of proof on an entrapment defense; if the defendant fails to

26   make a prima facie showing, the district court may preclude him from

27   presenting the defense at trial.”        United States v. Gurolla, 333 F.3d

28   944, 951 n.8 (9th Cir. 2003); see also United States v. Arellano-

                                            13
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 19 of 26 Page ID #:255



1    Rivera, 244 F.3d 1119, 1125 (9th Cir. 2001) (“[I]f the defendant’s

2    offer of proof is insufficient as a matter of law to support the

3    proffered defense, then the trial court should exclude the defense

4    and the evidence offered in support.”); United States v. Dorrell, 758

5    F.2d 427, 429 (9th Cir. 1985) (explaining that where “the evidence,

6    as described in the defendant’s offer of proof, is insufficient as a

7    matter of law to support the proffered defense,” the “trial court

8    should exclude the defense and the evidence offered in support”).

9          This is because, absent an adequate offer of proof, evidence in

10   support of an affirmative defense is not relevant.           See United States

11   v. Moreno, 102 F.3d 994, 997 (9th Cir. 1996) (“Evidence of duress is

12   not relevant if the defendant fails to present evidence of a prima

13   facie case of the affirmative defense.”).         Thus, “[t]he requirement

14   of a threshold showing on the part of those who assert an affirmative

15   defense to a crime is by no means a derogation of the importance of

16   the jury as a judge of credibility.         Nor is it based on any distrust

17   of the jury’s ability to separate fact from fiction.           On the

18   contrary, it is a testament to the importance of trial by jury and

19   the need to husband the resources necessary for that process by

20   limiting evidence in a trial to that directed by the elements of the

21   crime or at affirmative defenses.”          United States v. Bailey, 444 U.S.

22   394, 416 (1980)

23         The affirmative defense of entrapment has two elements: (1) a

24   government agent induced the defendant to commit an illegal act that

25   (2) the defendant was not predisposed to commit.          United States v.

26   Sotelo-Murillo, 887 F.2d 176, 179 (9th Cir. 1989).           Accordingly, to

27   be permitted to present evidence or argument in support of an

28   entrapment defense at trial, defendant must proffer facts prior to

                                            14
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 20 of 26 Page ID #:256



1    trial that establish a prima facie case as to both elements.            As set

2    forth below, defendant cannot do so here.

3    IV.   DEFENDANT CANNOT ESTABLISH A PRIMA FACIE CASE THAT HE WAS
           INDUCED TO COMMIT THE CHARGED CRIMES
4

5          Neither the CHS nor the UCE induced defendant to attempt to

6    carry out his planned terrorist attack.         Inducement occurs when

7    government agents engage in “repeated and persistent solicitation or

8    persuasion which overcomes the defendant’s reluctance” to commit a

9    crime.   United States v. Simas, 937 F.2d 459, 462 (9th Cir. 1991)

10   (quotation marks omitted).       Inducement does not occur when government

11   agents merely “provide an opportunity” or “make themselves available

12   to participate in a criminal transaction.”         United States v.

13   Poehlman, 217 F.3d 692, 701 (9th Cir. 2000).          Thus, “the defense of

14   entrapment, while protecting the innocent from the government

15   creation of a crime, is unavailable to a defendant who, motivated by

16   greed and unconcerned about breaking the law, readily accepts a

17   propitious opportunity to commit an offense.”          United States v.

18   Reynoso-Ulloa, 548 F.2d 1329, 1338 (9th Cir. 1977).

19         In this case, the recorded communications between defendant and

20   the CHS and UCE, as well as defendant’s statements to other

21   associates, demonstrate that the CHS and UCE did not subject

22   defendant to “repeated and persistent solicitation or persuasion

23   which over[came his] reluctance” to commit the planned attack.

24   Simas, 937 F.2d at 462 (quotation marks omitted).

25         First, far from being reluctant to commit the planned attack,

26   defendant repeatedly spoke about how badly he wanted to do it, and

27   how hard it was for him to wait.        Before he ever met the CHS or UCE,

28   defendant wrote for nearly two years about how inspired he was by

                                            15
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 21 of 26 Page ID #:257



1    ISIS, how he wanted to burn down churches, kill Jews, and commit a

2    mass shooting in America to “kick off civil unrest.”           Indeed, the CHS

3    contacted defendant only after defendant stated his desire to commit

4    a mass-casualty attack in retaliation for the killing of Muslims in

5    Christchurch, New Zealand.       After defendant began meeting with the

6    CHS, he continued to write to others online about how he was

7    “impatient for the slaughter” and wanted to “slaughter kaffirs.”                He

8    even attempted to recruit others to join the attack, inviting R.Y. to

9    join him and explaining that he wanted “to get some other Muslims

10   here to get together” with him and the CHS but was nervous about

11   “snitches.”    Defendant also continued to justify killing civilians,

12   explaining in an online chatroom five days before his arrest that

13   “kaffir blood is kaffir blood,” young boys “will grow to be enemies,”

14   and killing civilians was “settling the debt of Christchurch.”

15   Defendant was not reluctant in any way to carry out the attempted

16   attack; he was impatient to get on with the “slaughter.”

17         Second, after defendant met the CHS, defendant led the planning

18   for the attack from start to finish.        From their first meeting,

19   defendant was the one proposing targets and strategies for mass-

20   casualty attacks.     Indeed, defendant sought to persuade the CHS to

21   join him, explaining that detonating an IED to kill police “will get

22   like the police riled up.       But I need you bro, just the one IED

23   that’s going to stir up the hornet’s nest.”          The CHS agreed to follow

24   along.   Defendant then selected the rally as the ultimate target.

25   The CHS followed along.      Defendant instructed the CHS to recruit the

26   UCE to build the bombs.      The CHS followed along.      Defendant bought

27   the deadly shrapnel for the bombs and instructed the UCE to start

28   building the bombs.      The UCE followed along.      Defendant told the CHS

                                            16
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 22 of 26 Page ID #:258



1    he would make the final decision whether to proceed with the attack,

2    after defendant considered delaying the attack because it may not

3    kill enough people and he did not want to die before Ramadan.             The

4    CHS followed along.      Defendant then sent the final “go-ahead” message

5    to the UCE.    The UCE replied, “Okay.        I hear and obey.”    And

6    defendant led the final surveillance mission at the attack site,

7    dictating each person’s role in carrying out the attack.            The CHS and

8    UCE followed along.      The CHS and UCE did not induce defendant to

9    commit the charged crimes; they merely followed his lead.

10         Third, not only did the CHS and UCE refrain from persuading

11   defendant to carry out an attack, they told him multiple times that

12   he did not need to do it.       On March 22, 2019, the CHS explained to

13   defendant that defendant had just converted to Islam and was “so

14   pure,” and said, “you don’t need to, like you don’t have to do this.

15   You know that, right?”      Defendant responded by pointing to a police

16   car and saying that police cars have bulletproof windows but

17   sometimes roll them down.       On April 3, 2019, the CHS told defendant

18   to be “patient,” and defendant replied “Oh I know but you know, I

19   want to do it.”     Defendant even acknowledged to R.Y. that the CHS was

20   not pushing him to act.      On April 5, 2019, defendant wrote to R.Y.

21   that the CHS “advises to be patient for now,” and that defendant

22   “hate[d] being patient.”      On April 12, 2019, defendant wrote to R.Y.

23   that the CHS “advised [restraint].          Im the one ready u know.”     On

24   April 23, 2019, the CHS again told defendant they “don’t have to do

25   this.”   Defendant replied by suggesting that if the Long Beach rally

26   was cancelled, they could target a rally in Huntington Beach the same

27   weekend, or the Santa Monica pier in the summer, when it was crowded

28   with people who would have no escape.

                                            17
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 23 of 26 Page ID #:259



1          The recorded evidence in this case shows that the CHS and UCE

2    did not subject defendant to “repeated and persistent solicitation or

3    persuasion which over[came his] reluctance” to commit the planned

4    attack.    Simas, 937 F.2d at 462 (quotation marks omitted).

5    Accordingly, defendant cannot establish a prima facie case that he

6    was induced to commit the charged crimes and he should be precluded

7    from presenting an entrapment defense at trial.

8    V.    DEFENDANT CANNOT ESTABLISH A PRIMA FACIE CASE THAT HE WAS NOT
           PREDISPOSED TO COMMIT THE CHARGED CRIMES
9

10         Defendant’s written statements for nearly two years before the

11   planned attack show that he was predisposed to commit the charged

12   crimes.    In fact, he was not merely predisposed to do it, he was

13   “impatient for the slaughter.”       “If a defendant is predisposed to

14   commit a crime, an entrapment defense is unavailable, regardless of

15   the inducement.”     United States v. Smith, 924 F.2d 889, 898 (9th Cir.

16   1991).    See Reynoso-Ulloa, 548 F.2d at 1334 (“[T]he focal point of

17   the [entrapment] defense is the predisposition of the defendant,

18   rather than the nature of Government conduct.”)          Courts evaluating a

19   defendant’s predisposition to commit a crime review five factors:

20   “(1) the character and reputation of the defendant; (2) whether the

21   government made the initial suggestion of criminal activity;

22   (3) whether the defendant engaged in the activity for profit;

23   (4) whether the defendant showed any reluctance; and (5) the nature

24   of the government’s inducement.”        United States v. Davis, 36 F.3d

25   1424, 1430 (9th Cir. 1994) (internal citation omitted).            “Although

26   none of these factors is controlling, the defendant’s reluctance to

27   engage in criminal activity is the most important.”           United States v.

28   Busby, 780 F.2d 804, 807 (9th Cir. 1986).

                                            18
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 24 of 26 Page ID #:260



1          All five of these factors demonstrate defendant’s predisposition

2    to carry out the attack.      First, defendant’s character and reputation

3    are demonstrated in his nearly two years of writings online, in which

4    he expressed his support for ISIS and violent Jihad, justified

5    killing civilians and children, and wrote about wanting to kill Jews,

6    burn churches, and commit mass-casualty attacks to weaken America.

7          Second, defendant made the initial suggestion of criminal

8    activity.    Defendant spoke of his desire to carry out mass-casualty

9    attacks before he ever met the CHS.         Indeed defendant’s statements

10   about carrying out such attacks are what prompted the investigation

11   in the first place.      Then, after meeting the CHS, defendant led the

12   discussion regarding planning an attack, suggested potential targets

13   and different strategies, settled on the ultimate attack location,

14   and directed the CHS to have the UCE build bombs to use in the

15   attack.

16         Third, although defendant did not engage in the activity for

17   financial profit, he repeatedly explained his deep personal

18   motivation for carrying out the planned attacks.          Before ever meeting

19   the CHS or UCE, defendant spoke of the need for a mass shooting in

20   the United States to “kick off civil unrest” and weaken America.

21   Five days before defendant’s arrest, an associate asked how he was

22   “achieving anything by killing civilians” and defendant answered it

23   was “settling the debt of Christchurch.”         And during his surveillance

24   mission with the CHS and UCE to finalize the attack plans, defendant

25   explained at length his goal that the attack would “cause fear and

26   terror through the capital” and provoke civil unrest that would cause

27   the U.S. military to retreat from Muslim lands to impose martial law,

28   giving the “Mujahideen” “a little more time to fight.”

                                            19
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 25 of 26 Page ID #:261



1          Fourth, as discussed above, defendant showed no reluctance to

2    carry out the planned attack.       On the contrary, defendant repeatedly

3    proclaimed he was “impatient for the slaughter” and he led the

4    planning from start to finish.

5          Fifth, defendant’s interactions with the CHS and UCE, which were

6    recorded, show no inducement.       As discussed above, defendant was the

7    one who proposed the attack, tried to recruit participants, settled

8    on the target, directed the CHS to have the UCE make the bombs, gave

9    the final go-ahead for the attack, dictated each person’s role in the

10   attack, and led the surveillance mission to finalize the attack plan.

11         All five factors demonstrate defendant’s predisposition to

12   commit the charged crimes.       Accordingly, he cannot establish a prima

13   facie case that he was not predisposed to commit the charged crimes

14   and he should be precluded from presenting an entrapment defense.

15   VI.   IF DEFENDANT IS PERMITTED TO PRESENT AN ENTRAPMENT DEFENSE, THE
           GOVERNMENT SHOULD BE PERMITTED TO REBUT THE DEFENSE WITH
16         EVIDENCE OF DEFENDANT’S PREDISPOSITION
17         If defendant is permitted to raise an entrapment defense, the

18   government has the burden of proving beyond a reasonable doubt that

19   either: (1) he was predisposed to commit the crime before being

20   contacted by government agents; or (2) he was not induced by the

21   government agents to commit the crime.         See Ninth Circuit Model Jury

22   Instruction No. 6.2 (entrapment).

23         Some of the strongest evidence of predisposition and lack of

24   inducement are (1) defendant’s statements before the investigation

25   began demonstrating his support for ISIS and his desire to wage

26   violent Jihad against the United States, and (2) his statements

27   during the investigation about his support for ISIS, his motive for

28   the planned attack, and his “impatience” to carry it out.            If

                                            20
     Case 2:19-cr-00313-SVW Document 61 Filed 06/01/20 Page 26 of 26 Page ID #:262



1    defendant is permitted to raise an entrapment defense, the government

2    should be permitted to admit these statements to rebut the defense.

3    See United States v. Cutler, 806 F.2d 933, 936 (9th Cir. 1986)

4    (affirming admission of evidence of Cutler’s affiliation with the

5    Aryan Nations and background on the Aryan Nations because the

6    “testimony was relevant to rebut [the defendant]’s entrapment

7    defense”); United States v. Al Kassar, 660 F.3d 108, 119-20 (2d Cir.

8    2011) (affirming admission of evidence in a terrorism case regarding

9    the defendants’ “positive reaction to the idea that the arms would be

10   used to kill Americans and harm U.S. interests” because such evidence

11   “suggests a predisposition to support and participate in that goal”);

12   United States v. Thickstun, 110 F.3d 1394, (9th Cir. 1997) (affirming

13   admission of evidence of Thickstun’s “eagerness” to engage in the

14   criminal conduct during conversations with a government agent and

15   explaining that such “evidence of predisposition may arise both

16   before the government’s initial contact and during the course of

17   dealings”); United States v. Wolf, 691 Fed. Appx. 438 (9th Cir. May

18   24, 2017) (affirming admission of evidence of Wolf’s “statements

19   about his plan to engage in an upcoming war with the government and

20   his desire to obtain powerful weapons to fight in that conflict” to

21   establish “predisposition” and “lack of reluctance to commit the

22   offense” of illegal possession of a machine gun).

23   VII. CONCLUSION
24         For the foregoing reasons, the Court should preclude defendant

25   from presenting an entrapment defense at trial.          If the Court permits

26   to present an entrapment defense, the Court should allow the

27   government to rebut the defense with evidence of defendant’s

28   predisposition to commit the charged crimes.

                                            21
